Exhibit 10.4

 



 



 



 

CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,

PURCHASER

 

and



 

FCRE REL, LLC,

 
SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of December 1, 2015

 
Series 2015-GC35

 



 



 



 

 



 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of December 1,
2015, is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and FCRE REL, LLC, a Delaware
limited liability company, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
December 1, 2015 (the “Pooling and Servicing Agreement”), between the Purchaser,
as depositor, Midland Loan Services, a Division of PNC Bank, National
Association, a national banking association, as master servicer (the “Master
Servicer”), C-III Asset Management LLC, a Delaware limited liability company, as
special servicer (the “Special Servicer”), Park Bridge Lender Services LLC, a
New York limited liability company, as operating advisor, Citibank, N.A., a
national banking association, as certificate administrator (the “Certificate
Administrator”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as trustee (the “Trustee”), pursuant to which the Purchaser will
transfer the Mortgage Loans (as defined herein), together with certain other
commercial and multifamily mortgage loans (collectively, the “Other Loans”), to
a trust fund and certificates representing ownership interests in the Mortgage
Loans and the Other Loans will be issued by the trust fund (the “Trust Fund”).
In exchange for the Mortgage Loans and the Other Loans, the Trust Fund will
issue to or at the direction of the Depositor certificates to be known as
Citigroup Commercial Mortgage Trust 2015-GC35, Commercial Mortgage Pass-Through
Certificates, Series 2015-GC35 (collectively, the “Certificates”). For purposes
of this Agreement, “Mortgage Loans” refers to the mortgage loans listed on
Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), subject to
the rights of the holders of interests in any related Companion Loan, all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received or receivable on or with respect to the Mortgage Loans after
the Cut-Off Date (and, in any event, excluding payments of principal and
interest and other amounts due and payable on the Mortgage Loans on or before
the Cut-Off Date and excluding any Retained Defeasance Rights and Obligations
with respect to the Mortgage Loans). Upon the sale of the Mortgage Loans, the
ownership of each related Note, the Seller’s interest in the related Mortgage
represented by the Note and the other contents of the related Mortgage File
(subject to the rights of the holders of interests in any related Companion
Loan) will be vested in the Purchaser and immediately thereafter the Trustee,
and the ownership of records and documents with respect to each Mortgage Loan
(other than those to be held by the holder of any related Companion Loan)
prepared by or which come into the possession of the Seller shall (subject to
the rights of the holders of interests in any related Companion Loan)
immediately vest in the Purchaser and immediately thereafter the Trustee. In
connection with the transfer pursuant to this Section 1 of any Mortgage Loan
that is part of a Loan Combination, the Seller does hereby assign to the
Purchaser all of its rights, title and interest (solely in its capacity as the
holder of the

 



 

 

  

subject Mortgage Loan) in, to and under the related Co-Lender Agreement (it
being understood and agreed that the Seller does not assign any right, title or
interest that it or any other party may have thereunder in its capacity as the
holder of any related Companion Loan, if applicable). The Seller’s assignment of
any Outside Serviced Trust Loan is subject to the terms and conditions of the
applicable Outside Servicing Agreement and the related Co-Lender Agreement. The
Purchaser will sell certain of the Certificates (the “Public Certificates”) to
the underwriters (the “Underwriters”) specified in the Underwriting Agreement,
dated as of November 24, 2015 (the “Underwriting Agreement”), between the
Purchaser and the Underwriters, and the Purchaser will sell certain of the
Certificates (the “Private Certificates”) to the initial purchasers (the
“Initial Purchasers” and, collectively with the Underwriters, the “Dealers”)
specified in the Purchase Agreement, dated as of November 24, 2015 (the
“Certificate Purchase Agreement”), between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction that sum set forth
in the funding schedule executed by the Seller and the Purchaser relating to the
sale of the Mortgage Loans contemplated hereby (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Outside Serviced Trust Loan) and
each Note shall be transferred to the Trustee subject to and in accordance with
this Agreement. Any funds due after the Cut-Off Date in connection with a
Mortgage Loan received by the Seller shall be held in trust on behalf of the
Trustee (for the benefit of the Certificateholders) as the owner of such
Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the

 



-2-

 

  

Seller as a purchase for tax purposes. The Purchaser shall be responsible for
maintaining, and shall maintain, a set of records for each Mortgage Loan which
shall be clearly marked to reflect the transfer of ownership of each Mortgage
Loan by the Seller to the Purchaser pursuant to this Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans as
contemplated herein, to deliver to and deposit with (or to cause to be delivered
to and deposited with) the Custodian (on behalf of the Trustee), with copies
(other than with respect to an Outside Serviced Trust Loan) to be delivered to
the Master Servicer, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian and
the Master Servicer, with respect to the Mortgage Loans under Section 2.01 of
the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
related Seller communications, credit underwriting, due diligence analyses or
data, or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to an Outside
Serviced Trust Loan), the Seller shall deliver to the Master Servicer, and the
Pooling and Servicing Agreement shall require the Master Servicer to hold, the
original (or copy, if such original has been submitted by the Seller to the
issuing bank to effect an assignment or amendment of such letter of credit
(changing the beneficiary thereof to the Trustee (in care of the Master
Servicer) for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder, to the extent required in order for the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder in accordance with the applicable terms thereof and/or of the
related Loan Documents)) and the Seller shall be deemed to have satisfied any
such delivery requirements by delivering with respect to any letter(s) of credit
a copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder in accordance with the applicable
terms thereof and/or of the related Loan Documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment or
amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within 90
days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such letter(s) of credit on behalf of the Trustee for the benefit of
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder, and shall cooperate with the reasonable requests of the Master Servicer
or the Special Servicer, as applicable, in connection with effectuating a draw
under any such letter of credit prior to the date such letter of credit is
assigned or amended in order that it may be drawn by the Master

 



-3-

 

  

Servicer on behalf of the Trustee for the benefit of Certificateholders and, if
applicable, the related Serviced Companion Loan Holder.

 

(b)          Except with respect to any Outside Serviced Trust Loan, the Seller
shall deliver to and deposit with (or cause to be delivered to and deposited
with) the Master Servicer within five (5) Business Days after the Closing Date:
(i) a copy of the Mortgage File; (ii) all documents and records not otherwise
required to be contained in the Mortgage File that (A) relate to the origination
and/or servicing and administration of the Mortgage Loans and any related
Serviced Companion Loan(s), (B) are reasonably necessary for the ongoing
administration and/or servicing of the Mortgage Loans (including any asset
summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Serviced Companion Loans or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans or any related Serviced Companion Loans or holders
of interests therein, and (C) are in the possession or under the control of the
Seller; and (iii) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
any related Serviced Companion Loans together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or any
related Serviced Companion Loan; provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that, in each case, constitutes a Designated Servicing Document shall
be delivered to the Master Servicer on or before the Closing Date; and provided,
further, that the Seller shall not be required to deliver any draft documents,
privileged or other related Seller communications, credit underwriting, due
diligence analyses or data, or internal worksheets, memoranda, communications or
evaluations. Notwithstanding the foregoing, this Section 3(b) shall not apply to
any Outside Serviced Trust Loan.

 

(c)          With respect to any Mortgage Loan secured by any Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File) and the Master
Servicer, and the Master Servicer shall use reasonable efforts in accordance
with the Servicing Standard to acquire such replacement comfort letter, if
necessary (or to acquire any such new document or acknowledgement as may be
contemplated under the existing comfort letter), and the Master Servicer shall,
as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 

SECTION 4      Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage

 



-4-

 

  

Loans. The parties intend that such conveyance of the Seller’s right, title and
interest in and to the Mortgage Loans pursuant to this Agreement shall
constitute a purchase and sale and not a loan. If such conveyance is deemed to
be a pledge and not a sale, then the parties also intend and agree that the
Seller shall be deemed to have granted, and in such event does hereby grant, to
the Purchaser, a first priority security interest in all of its right, title and
interest in, to and under the Mortgage Loans, all payments of principal or
interest on such Mortgage Loans due after the Cut-Off Date, all other payments
made in respect of such Mortgage Loans after the Cut-Off Date (and, in any
event, excluding scheduled payments of principal and interest due on or before
the Cut-Off Date) and all proceeds thereof, and that this Agreement shall
constitute a security agreement under applicable law. If such conveyance is
deemed to be a pledge and not a sale, the Seller consents to the Purchaser
hypothecating and transferring such security interest in favor of the Trustee
and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          with respect to the Mortgage Loans (other than any Outside Serviced
Trust Loan), it shall record and file, or cause a third party on its behalf to
record and file, in the appropriate public recording office for real property
records or UCC financing statements, as appropriate, each related assignment of
Mortgage and assignment of Assignment of Leases, and each related UCC-3
financing statement referred to in the definition of Mortgage File, in each case
in favor of the Trustee, as and to the extent contemplated under Section 2.01(c)
of the Pooling and Servicing Agreement. All out of pocket costs and expenses
relating to the recordation or filing of such assignments of Assignment of
Leases, assignments of Mortgage and financing statements shall be paid by (or
caused to be paid by) the Seller. If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall promptly prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause the recording or filing of,
such substitute or corrected document or instrument, or with respect to any
assignments that a third party on the Seller’s behalf has agreed to record or
file as described in the Pooling and Servicing Agreement, the Seller shall
deliver such substitute or corrected document or instrument to such third party
(or, if the Mortgage Loan is then no longer subject to the Pooling and Servicing
Agreement, the then holder of such Mortgage Loan);

 

(b)          as to each Mortgage Loan (except with respect to any Outside
Serviced Trust Loan), if the Seller cannot deliver or cause to be delivered the
documents and/or instruments referred to in clauses (2), (3), (6) (if recorded)
and (15) of the definition of “Mortgage File” in the Pooling and Servicing
Agreement solely because of a delay caused by the public recording or filing
office where such document or instrument has been delivered for recordation or
filing, as applicable, it shall forward to the Custodian a copy of the original
certified by the Seller to be a true and complete copy of the original thereof
submitted for recording. The Seller shall cause each assignment referred to in
Section (5)(a) above that is recorded and the file copy of each UCC-3 assignment
referred to in Section (5)(a) above to reflect that it should be returned by the
public recording or filing office to the Custodian or its agent following
recording (or, alternatively, to the Seller or its designee, in which case the
Seller shall deliver or cause the delivery of the recorded/filed original to the
Custodian promptly following receipt); provided that, in those instances where
the public recording office retains the

 



-5-

 

  

original assignment of Mortgage or assignment of Assignment of Leases, the
Seller or its designee shall obtain and provide to the Custodian a certified
copy of the recorded original. On a monthly basis, at the expense of the Seller,
the Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Outside Serviced Trust Loan) to the Master Servicer, including effectuating
the transfer of any letters of credit with respect to any Mortgage Loan to the
Master Servicer on behalf of the Trustee for the benefit of Certificateholders
and any Serviced Companion Loan Holder. Prior to the date that a letter of
credit with respect to any Mortgage Loan is so transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or the Special Servicer, as applicable, in connection with effectuating
a draw under such letter of credit as required under the terms of the related
Loan Documents. Notwithstanding the foregoing, this Section 5(c) shall not apply
with respect to any Outside Serviced Trust Loan;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for (i) the CREFC® Financial File and the CREFC®
Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and (ii) the
Supplemental Servicer Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in (i) the Prospectus Supplement dated November 24, 2015
relating to the Public Certificates, the annexes and exhibits thereto and any
electronic media delivered therewith, or (ii) the Offering Circular dated
November 24, 2015 relating to the Private Certificates, the annexes and exhibits
thereto and any electronic media delivered therewith (collectively, the
“Offering Documents”), or causes there to be an omission to state therein a
material fact with respect to the Seller Information required to be stated
therein or necessary to make the statements therein with respect to the Seller
Information, in the light of the circumstances under which they were made, not
misleading, then the Seller shall promptly notify the Dealers and the Depositor.
If as a result of any such event the Dealers’ legal counsel determines that it
is necessary to amend or supplement the Offering Documents in order to correct
the untrue statement, or to make the statements therein, in the light of the
circumstances when the Offering Documents are delivered to a purchaser, not
misleading, or to make the Offering Documents in compliance with applicable law,
the Seller shall (to the extent that such amendment or supplement solely relates
to the Seller Information) at the expense of the Seller, do all things
reasonably necessary to assist the Depositor to prepare and furnish to the
Dealers, such amendments or supplements to the Offering Documents as may be
necessary so that the Seller Information in the Offering Documents, as so
amended or supplemented, will not contain an untrue statement, will not, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, be misleading and will comply with applicable law. (All capitalized
terms used in this Section 5(e) and not otherwise defined in this Agreement
shall have the

 



-6-

 

  

meanings set forth in the Indemnification Agreement, dated as of November 24,
2015, between the Underwriters, the Initial Purchasers, the Seller and the
Depositor (the “Indemnification Agreement” and, together with this Agreement,
the “Operative Documents”)); and

 

(f)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information for
which the Seller is responsible as indicated on Exhibit U, Exhibit V and Exhibit
Z to the Pooling and Servicing Agreement within the time periods set forth in
the Pooling and Servicing Agreement; provided that, in connection with providing
Additional Form 10-K Disclosure and the Seller’s reporting obligations under
Item 1119 of Regulation AB, upon reasonable request by the Seller, the Purchaser
shall provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant.

 

SECTION 6     Representations and Warranties.

 

(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)           The Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)         The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in

 



-7-

 

  

a breach of, or constitute a default under, any of the terms, conditions or
provisions of any of the Seller’s organizational documents or any agreement or
instrument to which the Seller is a party or by which it is bound, or any order
or decree applicable to the Seller, or result in the creation or imposition of
any lien on any of the Seller’s assets or property, in each case, which would
materially and adversely affect the ability of the Seller to carry out the
transactions contemplated by the Operative Documents;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)          The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and

 

(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(b)          The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 



-8-

 

  

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)         The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;
and

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.

 

(vii)        The Purchaser has (i) prepared a report on Form ABS-15G under the
Exchange Act (the “Form 15G”) that attaches the Accountant’s Third-Party Due
Diligence Report (as defined herein) (a final draft of which Form 15G was
provided to the Seller at least 5 business days before the first pricing date
with respect to the Certificates); and (ii) furnished the Form 15G to the
Commission (as defined herein) on EDGAR at least 5 business days before the
first pricing date with respect to the Certificates as required by Rule 15Ga-2
under the Exchange Act.

 



-9-

 

  

(c)          The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)          Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
then such party is required to give prompt written notice thereof to the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including, without limitation,
through a written notice given by any party to the Pooling and Servicing
Agreement, as provided above if the Document Defect or Breach identified therein
is a Material Document Defect or Material Breach, as the case may be), the
Seller shall, not later than 90 days from the earlier of the Seller’s (x)
discovery of, and (y) receipt of notice of and receipt of a demand to take
action with respect to, such Material Document Defect or Material Breach, as the
case may be (or, in the case of a Material Document Defect or Material Breach
relating to a Mortgage Loan not being a “qualified mortgage” within the meaning
of the REMIC Provisions, not later than 90 days from any party discovering such
Material Document Defect or Material Breach), cure the same in all material
respects (which cure shall include payment of any losses and Additional Trust
Fund Expenses associated therewith) or, if such Material Document Defect or
Material Breach, as the case may be, cannot be cured within such 90-day period,
the Seller shall (before the end of such 90-day period) either: (i) repurchase
the affected Mortgage Loan or any related REO Property (or the Trust Fund’s
interest therein) at the applicable Purchase Price by wire transfer of
immediately available funds to the Collection Account; or (ii) substitute a
Qualified Substitute Mortgage Loan for such affected Mortgage Loan (provided
that in no event shall any such substitution occur later than the second
anniversary of the Closing Date) and pay the Master Servicer, for deposit into
the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Document Defect or
Material Breach is capable of being cured but not within such 90-day period,
(ii) such Material Document Defect or Material Breach is not related to any
Mortgage Loan’s not being a “qualified mortgage” within the meaning of the REMIC
Provisions and (iii) the Seller has commenced and is diligently

 



-10-

 



 

proceeding with the cure of such Material Document Defect or Material Breach
within such 90-day period, then the Seller shall have an additional 90 days to
complete such cure (or, in the event of a failure to so cure, to complete such
repurchase of the related Mortgage Loan or substitute a Qualified Substitute
Mortgage Loan as described above) it being understood and agreed that, in
connection with the Seller’s receiving such additional 90-day period, the Seller
shall deliver an Officer’s Certificate to the Trustee, the Special Servicer and
the Certificate Administrator setting forth the reasons such Material Document
Defect or Material Breach is not capable of being cured within the initial
90-day period and what actions the Seller is pursuing in connection with the
cure thereof and stating that the Seller anticipates that such Material Document
Defect or Material Breach will be cured within such additional 90-day period;
and provided, further, that, if any such Material Document Defect is still not
cured after the initial 90-day period and any such additional 90-day period
solely due to the failure of the Seller to have received the recorded document,
then the Seller shall be entitled to continue to defer its cure, repurchase
and/or substitution obligations in respect of such Document Defect so long as
the Seller certifies to the Trustee, the Special Servicer and the Certificate
Administrator every 30 days thereafter that the Document Defect is still in
effect solely because of its failure to have received the recorded document and
that the Seller is diligently pursuing the cure of such defect (specifying the
actions being taken), except that no such deferral of cure, repurchase or
substitution may continue beyond the date that is 18 months following the
Closing Date. Any such repurchase or substitution of a Mortgage Loan shall be on
a whole loan, servicing released basis. The Seller shall have no obligation to
monitor the Mortgage Loans regarding the existence of a Breach or a Document
Defect, but if the Seller discovers a Material Breach or Material Document
Defect with respect to a Mortgage Loan, it will notify the Purchaser. Monthly
Payments due with respect to each Qualified Substitute Mortgage Loan (if any)
after the related Due Date in the month of substitution, and Monthly Payments
due with respect to each Mortgage Loan being repurchased or replaced after the
related Cut-Off Date and received by the Master Servicer or the Special Servicer
on behalf of the Trust on or prior to the related date of repurchase or
substitution, shall be part of the Trust Fund. Monthly Payments due with respect
to each Qualified Substitute Mortgage Loan (if any) on or prior to the related
Due Date in the month of substitution, and Monthly Payments due with respect to
each Mortgage Loan being repurchased or replaced and received by the Master
Servicer or the Special Servicer on behalf of the Trust after the related date
of repurchase or substitution, shall not be part of the Trust Fund and shall be
required, under the Pooling and Servicing Agreement, to be remitted by the
Master Servicer to the Seller promptly following receipt. From and after the
date of substitution, each Qualified Substitute Mortgage Loan, if any, that has
been substituted shall be deemed to constitute a “Mortgage Loan” hereunder for
all purposes. No mortgage loan may be substituted for a Defective Mortgage Loan
as contemplated by this Section 6(e) if the Mortgage Loan to be replaced was
itself a Qualified Substitute Mortgage Loan that had replaced a prior Mortgage
Loan, in which case, absent a cure (including by the making of a Loss of Value
Payment pursuant to the following paragraph) of the relevant Material Breach or
Material Document Defect, the affected Mortgage Loan will be required to be
repurchased.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its obligations with respect to any Material Breach or
Material Document Defect as set forth in the preceding paragraph, to the extent
that the Seller and the Purchaser (or, following the assignment of the Mortgage
Loans to the Trust, the Seller and the Special Servicer on behalf of the Trust,
and with the consent of the Controlling Class Representative (other than with

 



-11-

 

  

respect to any Excluded Mortgage Loan) prior to the occurrence of a Control
Termination Event) are able to agree upon a cash payment payable by the Seller
to the Purchaser or the Trust, as applicable, that would be deemed sufficient to
compensate the Purchaser or the Trust, as applicable, for a Material Breach or
Material Document Defect (a “Loss of Value Payment”), the Seller may elect, in
its sole discretion, to pay such Loss of Value Payment to the Purchaser or the
Trust, as applicable; provided, that a Material Document Defect or a Material
Breach as a result of a Mortgage Loan not constituting a “qualified mortgage”,
within the meaning of Section 860G(a)(3) of the Code, may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Breach or Material Document Defect in all respects.
Provided that such Loss of Value Payment is made, this paragraph describes the
sole remedy available to the Purchaser or the Trust, as applicable, and its
assignees regarding any such Material Breach or Material Document Defect, and
the Seller shall not be obligated to repurchase or replace the affected Mortgage
Loan or otherwise cure such Material Breach or Material Document Defect.

 

If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Document Defect or Material Breach, as the case may
be, as to the other Mortgage Loan(s) that are a part of such
Cross-Collateralized Group (the “Other Crossed Loans”) (without regard to this
paragraph), then the applicable Document Defect or Breach (as the case may be)
shall be deemed to constitute a Material Document Defect or Material Breach (as
the case may be) as to each such Other Crossed Loan for purposes of the above
provisions, and the Seller shall be obligated to repurchase or replace each such
Other Crossed Loan in accordance with the provisions above unless, in the case
of such Breach or Document Defect:

 

(A) the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to
the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Document Defect or Material Breach has actually
occurred without regard to the provisions of this paragraph (the “Affected
Loan(s)”) and the operation of the remaining provisions of this Section 6(e) (i)
will not cause either Trust REMIC to fail to qualify as a REMIC or cause the
Grantor Trust to fail to qualify as a grantor trust under subpart E, part I of
subchapter J of the Code for federal income tax purposes at any time that any
Certificate is outstanding and (ii) will not result in the imposition of a tax
upon either Trust REMIC or the Trust Fund (including but not limited to the tax
on “prohibited transactions” as defined in Section 860F(a)(2) of the Code and
the tax on contributions to a REMIC set forth in Section 860G(d) of the Code);
and

 

(B) each of the following conditions would be satisfied if the Seller were to
repurchase or replace only the Affected Loans and not the Other Crossed Loans:

 

(1) the debt service coverage ratio for such Other Crossed Loan(s) (excluding
the Affected Loan(s)) for the four calendar quarters immediately preceding the
repurchase or replacement is not less than the

 



-12-

 

  

lesser of (A) 0.10x below the debt service coverage ratio for the
Cross-Collateralized Group (including the Affected Loan(s)) set forth in Annex A
to the Prospectus Supplement and (B) the debt service coverage ratio for the
Cross-Collateralized Group (including the Affected Loan(s)) for the four
preceding calendar quarters preceding the repurchase or replacement;

 

(2) the loan-to-value ratio for the Other Crossed Loans (excluding the Affected
Loan(s)) is not greater than the greatest of (A) the loan-to-value ratio,
expressed as a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) set forth in Annex A
to the Prospectus Supplement plus 10%, (B) the loan-to-value ratio, expressed as
a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) at the time of
repurchase or replacement and (C) 75%; and

 

(3) either (x) the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group will not impair the ability to
exercise remedies against the Primary Collateral of the other Mortgage Loans in
the Cross-Collateralized Group or (y) the Loan Documents evidencing and securing
the relevant Mortgage Loans have been modified in a manner that complies with
this Agreement and the Pooling and Servicing Agreement and that removes any
threat of impairment of the ability to exercise remedies against the Primary
Collateral of the other Mortgage Loans in the Cross-Collateralized Group as a
result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.

 

The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in the absence of manifest error on the
Certificateholders, other parties to the Pooling and Servicing Agreement and the
Seller. The Master Servicer or the Special Servicer, as applicable, will be
entitled to cause to be delivered, or direct the Seller to (in which case the
Seller shall) cause to be delivered, to the Master Servicer or the Special
Servicer, as applicable, an Appraisal of any or all of the related Mortgaged
Properties for purposes of determining whether the condition set forth in clause
(B)(2) above has been satisfied, in each case at the expense of the Seller if
the scope and cost of the Appraisal is approved by the Seller and, prior to the
occurrence and continuance of a Control Termination Event, the Controlling Class
Representative (such approval not to be unreasonably withheld in each case).

 

With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral

 



-13-

 

  

securing the Affected Loan(s) still held by the Trustee. If the exercise of
remedies by one such party would impair the ability of the other such party to
exercise its remedies with respect to the Primary Collateral securing the
Affected Loan or the Other Crossed Loans, as the case may be, held by the other
such party, then both parties shall forbear from exercising such remedies unless
and until the Loan Documents evidencing and securing the relevant Mortgage Loans
can be modified in a manner that complies with this Agreement to remove the
threat of impairment as a result of the exercise of remedies. Any reserve or
other cash collateral or letters of credit securing any of the Mortgage Loans
that form a Cross-Collateralized Group shall be allocated between such Mortgage
Loans in accordance with the related Loan Documents, or otherwise on a pro rata
basis based upon their outstanding Stated Principal Balances. All other terms of
the Mortgage Loans shall remain in full force and effect, without any
modification thereof. The provisions of this paragraph shall be binding on all
future holders of each Mortgage Loan that forms part of a Cross-Collateralized
Group.

 

The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

With respect to any Outside Serviced Trust Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Outside Servicing Agreement) exists under the related Outside Servicing
Agreement with respect to the related Outside Serviced Companion Loan included
in the related Outside Securitization Trust, and such Outside Serviced Companion
Loan is repurchased by or on behalf of such Seller (or

 



-14-

 

  

other responsible repurchasing entity) from the related Outside Securitization
Trust as a result of such “material document defect” (as such term or any
analogous term is defined in such Outside Servicing Agreement), then the Seller
shall repurchase such Outside Serviced Trust Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Outside Servicing
Agreement) related solely to the promissory note for such Outside Serviced
Companion Loan.

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee and the
Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Defective Mortgage Loan
by the Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

If any Mortgage Loan is to be repurchased or replaced as contemplated by this
Section 6, the Seller shall amend the Mortgage Loan Schedule to reflect the
removal of any deleted Mortgage Loan and, if applicable, the substitution of the
related Qualified Substitute Mortgage Loan(s) and deliver or cause the delivery
of such amended Mortgage Loan Schedule to the parties to the Pooling and
Servicing Agreement. Upon any substitution of a Qualified Substitute Mortgage
Loan for a deleted Mortgage Loan, such Qualified Substitute Mortgage Loan shall
become part of the Trust Fund and be subject to the terms of this Agreement in
all respects.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s

 



-15-

 

  

obligation to cure any Material Breach or Material Document Defect or to
repurchase or substitute for, or make a Loss of Value Payment with respect to,
any affected Mortgage Loan pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan and the person making the Repurchase
Request, (2) the date (x) such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the Repurchase Request was rejected or
disputed, as applicable, and (3) if known, the basis for (x) the Repurchase
Request (as asserted in the Repurchase Request) or (y) any rejection or dispute
of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission (the “Commission”) and a true, correct and complete copy of the
relevant portions of any Form ABS-15G that the Seller is required to file with
the Commission under Rule 15Ga-1 under the Exchange Act with respect to the
Mortgage Loans, on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines. In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1 Notice Provider and (B) no information provided
pursuant to Section 2.03(a) of the Pooling and Servicing Agreement by a Rule
15Ga-1 Notice Provider shall be deemed to constitute a waiver or defense to the
exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to this Agreement, including with respect to any Repurchase Request that
is the subject of a Rule 15Ga-1 Notice.

 



-16-

 



 

Each party hereto agrees that the receipt of a Rule 15Ga-1 Notice or the
delivery of any notice required to be delivered pursuant to this Section 6(i)
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Document Defect or Material
Breach.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001657325.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

(j)          The Seller hereby acknowledges that it and the Purchaser have each
engaged Ernst & Young LLP (the “Accounting Firm”) to perform “due diligence
services” (as defined in Rule 17g-10 under the Exchange Act), based solely on a
comparison of source documents to a data file, with respect to the Mortgage
Loans and to prepare a “third-party due diligence report” (as defined in Rule
15Ga-2 under the Exchange Act) (the “Accountant’s Third-Party Due Diligence
Report”) in connection therewith. The Seller hereby represents and warrants to,
and covenants with, the Depositor that, except with respect to the Accounting
Firm and the Accountant’s Third-Party Due Diligence Report, the Seller, as of
the Closing Date, (A) has not obtained any “third-party due diligence report”
(as defined in Rule 15Ga-2 under the Exchange Act), and (B) has not retained any
third party to engage in, and will not retain any third party to engage in, any
activity that constitutes “due diligence services” (as defined in Rule 17g-10
under the Exchange Act) with respect to the Mortgage Loans, unless, in the case
of the immediately preceding clause (B) and following the Closing Date, the
Seller (i) provides prior written notice to the Depositor, (ii) requires the
third-party due diligence provider to comply with its obligations under Section
15E(s)(4)(B) of, and Rule 17g-10 under, the Exchange Act (including with respect
to the timely delivery to any applicable NRSRO and to the Depositor of a Form
ABS Due Diligence-15E), and (iii) facilitates the Depositor’s compliance with
Rule 17g-5(a)(3)(iii)(E) under the Exchange Act, with respect thereto. The
Seller further represents and warrants that no portion of the Accountant’s
Third-Party Due Diligence Report contains, with respect to the information
contained therein with respect to the Mortgage Loans, any names, addresses,
other personal identifiers or zip codes with respect to any individuals, or any
other personally identifiable or other information that would be associated with
an individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999. The Underwriters and Initial Purchasers are
third-party beneficiaries of the provisions set forth in this Section 6(j).

 

SECTION 7     Review of Mortgage File. The parties hereto acknowledge that the
Custodian will be required to review the Mortgage Files pursuant to Section 2.02
of the Pooling and Servicing Agreement and if it finds any document or documents
not to have been properly executed, or to be missing or to be defective on its
face in any material respect, to notify the Purchaser, which shall promptly
notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the

 



-17-

 

  

Purchaser to purchase the Mortgage Loans shall be subject to the satisfaction,
on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by the Seller
substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of Delaware to the effect that the Seller is duly organized, existing and
in good standing in the State of Delaware;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller,
the Mortgage Loans, any sub-servicers related to the Mortgage Loans, the related
Mortgaged Properties and the related Mortgagors and their respective affiliates,
any untrue statement of a material fact or omitted or omit to state a material
fact necessary in order to make the statements therein relating to the Seller,
the Mortgage

 



-18-

 

  

Loans, any sub-servicers related to the Mortgage Loans, the related Mortgaged
Properties and the related Mortgagors and their respective affiliates, in the
light of the circumstances under which they were made, not misleading and (b)
the Seller Information (as defined in the Indemnification Agreement) in the
Prospectus Supplement appears to be appropriately responsive in all material
respects to the applicable requirements of Regulation AB.

 

(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9   Closing. The closing for the purchase and sale of the Mortgage Loans
shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New York,
New York, at 10:00 a.m., on the Closing Date or such other place and time as the
parties shall agree.

 

SECTION 10 Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer and their respective counsel; (iv) the fees and disbursements of a firm
of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Primary Free Writing Prospectus, the
Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related disclosure for the initial Form 8-K, including the cost
of obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement (as such term is defined in the Indemnification
Agreement), Prospectus, Primary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular and

 



-19-

 

 



Final Offering Circular and the reproducing and delivery of this Agreement and
the furnishing to the Underwriters of such copies of the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Orrick, Herrington & Sutcliffe LLP as counsel to the Depositor; and
(x) the reasonable fees and expenses of Mayer Brown LLP, as counsel to the
Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY

 



-20-

 

  



BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY
MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES
HEREUNDER AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.

 

SECTION 16     Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich Street, 7th Floor, New
York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at FCRE REL, LLC, 623 Fifth Avenue, 24th Floor, New York, New
York 10022, Attention: Mary F. Davenport, Executive Vice President,
Mary.Davenport@FreedomMortgage.com, facsimile number (212) 702-8703; with a copy
sent via overnight mail, hand delivered, couriered or sent by facsimile
transmission or electronic email to FCRE REL, LLC, c/o Freedom Mortgage
Corporation, Attention: Chief Corporate Counsel, 907 Pleasant Valley Avenue,
Mount Laurel, New Jersey 08054, David.Altman@FreedomMortgage.com, facsimile
number 866-656-3365, and (iii) in the case of any of the preceding parties, such
other address as may hereafter be furnished to the other party in writing by
such parties.

 

SECTION 18 Amendment. This Agreement may be amended only by a written instrument
which specifically refers to this Agreement and is executed by the Purchaser and
the Seller. This Agreement shall not be deemed to be amended orally or by virtue
of any continuing

 



-21-

 

  

custom or practice. No amendment to the Pooling and Servicing Agreement which
relates to defined terms contained therein or to any obligations or rights of
the Seller whatsoever shall be effective against the Seller unless the Seller
shall have agreed to such amendment in writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22      Miscellaneous. This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof. Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 



-22-

 



 

 IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.



        CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.         By:      /s/ Paul
T. Vanderslice     Name: Paul T. Vanderslice     Title: President         FCRE
REL, LLC         By:      /s/ Mary F. Davenport     Name: Mary F. Davenport    
Title: Executive Vice President

  



 

 





 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1

 



 



                                                          CGCMT 2015-GC35
Mortgage Loan Schedule - FCRE                                                  
    Original   Remaining       Remaining         Control       Loan            
          Cut-Off Date   Mortgage   Term To       Amortization Term   Servicing
  Subservicing Number   Footnotes   Number   Property Name   Address   City  
State   Zip Code   Balance ($)   Rate   Maturity Date   Maturity Date   (Mos.)  
Fee Rate (%)   Fee Rate (%) Crossed Group 17       5   700 North Sacramento
Boulevard   700 North Sacramento Boulevard   Chicago   Illinois   60612  
16,436,883.99   4.52000%   117   9/6/2025   357   0.0050%   0.0000% Crossed
Group 17       4   627 North Albany Avenue   627 North Albany Avenue   Chicago  
Illinois   60612   3,486,507.47   4.48000%   117   9/6/2025   357   0.0050%  
0.0000% 29       9   Turtle Cove Apartments   1600 North 9th Street   Midlothian
  Texas   76065   6,120,000.00   4.53000%   118   10/6/2025   360   0.0050%  
0.0000% 31       16   Aerovista Office Park   895 Aerovista Place   San Luis
Obispo   California   93401   5,991,748.47   4.26000%   119   11/6/2025   359  
0.0050%   0.0000% 37       12   Ventura Avenue Self Storage   2255-2261 North
Ventura Avenue   Ventura   California   93001   4,000,000.00   4.03000%   118  
10/6/2025   0   0.0050%   0.0000% 42       1   Comfort Inn - Salem   2898 Keagy
Road   Salem   Virginia   24153   3,612,880.34   4.50000%   112   4/6/2025   352
  0.0050%   0.0000% 43       3   100 & 200 Foxborough Boulevard                
  3,481,984.05   4.40000%   116   8/6/2025   356   0.0050%   0.0000% 44.01      
3.1   100 Foxborough Boulevard   100 Foxborough Boulevard   Foxborough  
Massachusetts   02035                       0.0050%   0.0000% 44.02       3.2  
200 Foxborough Boulevard   200 Foxborough Boulevard   Foxborough   Massachusetts
  02035                       0.0050%   0.0000% 44       15   Johnson Drive Self
Storage   2630 Johnson Drive   Ventura   California   93003   3,300,000.00  
4.26000%   119   11/6/2025   0   0.0050%   0.0000% 49       8   Park Cedar
Business Park   10100 Park Cedar Drive   Pineville   North Carolina   28210  
2,789,226.87   4.49000%   117   9/6/2025   357   0.0050%   0.0000% 52       17  
Heights Corner II   4625 Donnelly Avenue   Fort Worth   Texas   76107  
2,661,522.34   4.55000%   119   11/6/2025   359   0.0050%   0.0000% 55       11
  3000 West Marquette Road Apartments   3000 West Marquette Road   Chicago  
Illinois   60629   2,375,325.56   4.55000%   118   10/6/2025   358   0.0050%  
0.0000% 57       10   Local Storage Center   19526 Kuykendahl Road   Houston  
Texas   77379   2,022,566.86   5.00000%   59   11/6/2020   359   0.0050%  
0.0000% 59       14   Calder Center   1101 West Main Street   League City  
Texas   77573   1,626,034.08   4.66000%   118   10/6/2025   358   0.0050%  
0.0000% 60       7   Access Self Storage   230 Mulberry Street   Shallotte  
North Carolina   28470   1,548,750.00   4.37000%   117   9/6/2025   360  
0.0050%   0.0000% 61       13   Pac Rat Self Storage   1260 East Butler Road  
Greenville   South Carolina   29607   1,533,827.23   4.75000%   118   10/6/2025
  358   0.0050%   0.0000% 62       6   935 West Randolph Street   935 West
Randolph Street   Chicago   Illinois   60607   1,245,264.76   4.57000%   117  
9/6/2025   357   0.0050%   0.0000% 63       2   Maple Square   5328 Main Street
  Lisle   Illinois   60532   1,091,840.93   4.62000%   114   6/6/2025   354  
0.0050%   0.0000%

 



 

 

 

                                                              CGCMT 2015-GC35
Mortgage Loan Schedule - FCRE                     Serviced Companion Loan      
Serviced Companion Loan                         Crossed With                    
      Remaining   Serviced Companion Loan   Remaining   Serviced Companion Loan
Control       Loan       Mortgage   Other Loans   ARD   Final   ARD   Serviced
Companion Loan   Serviced Companion Loan   Serviced Companion Loan   Term To  
Maturity   Amortization Term   Servicing Number   Footnotes   Number   Property
Name   Loan Seller   (Crossed Group)   (Yes/No)   Maturity Date   Revised Rate  
Flag   Cut-off Balance   Interest Rate   Maturity   Date   (Mos.)   Fees Crossed
Group 17       5   700 North Sacramento Boulevard   FCRE REL, LLC   Yes   No  
9/6/2025                                 Crossed Group 17       4   627 North
Albany Avenue   FCRE REL, LLC   Yes   No   9/6/2025                            
    29       9   Turtle Cove Apartments   FCRE REL, LLC   NAP   No   10/6/2025  
                              31       16   Aerovista Office Park   FCRE REL,
LLC   NAP   No   11/6/2025                                 37       12   Ventura
Avenue Self Storage   FCRE REL, LLC   NAP   No   10/6/2025                      
          42       1   Comfort Inn - Salem   FCRE REL, LLC   NAP   No   4/6/2025
                                43       3   100 & 200 Foxborough Boulevard  
FCRE REL, LLC   NAP   No   8/6/2025                                 44.01      
3.1   100 Foxborough Boulevard   FCRE REL, LLC                                  
          44.02       3.2   200 Foxborough Boulevard   FCRE REL, LLC            
                                44       15   Johnson Drive Self Storage   FCRE
REL, LLC   NAP   No   11/6/2025                                 49       8  
Park Cedar Business Park   FCRE REL, LLC   NAP   No   9/6/2025                  
              52       17   Heights Corner II   FCRE REL, LLC   NAP   No  
11/6/2025                                 55       11   3000 West Marquette Road
Apartments   FCRE REL, LLC   NAP   No   10/6/2025                              
  57       10   Local Storage Center   FCRE REL, LLC   NAP   No   11/6/2020    
                            59       14   Calder Center   FCRE REL, LLC   NAP  
No   10/6/2025                                 60       7   Access Self Storage
  FCRE REL, LLC   NAP   No   9/6/2025                                 61      
13   Pac Rat Self Storage   FCRE REL, LLC   NAP   No   10/6/2025                
                62       6   935 West Randolph Street   FCRE REL, LLC   NAP   No
  9/6/2025                                 63       2   Maple Square   FCRE REL,
LLC   NAP   No   6/6/2025                                



 



 

 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Loan Combination, each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Mortgage Loan that is part
of a Loan Combination is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement, any Outside Servicing
Agreement with respect to an Outside Serviced Trust Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller
has full right and authority to sell, assign and transfer each Mortgage Loan,
and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based

 



B-1

 

  

on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Trust Fund
constitutes a legal, valid and binding assignment to the Trust Fund. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-Off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 



B-2

 

  

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit B-30-1, the Seller has no knowledge of any
mezzanine debt secured directly by interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 



B-3

 

  

Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

  

B-4

 



 

paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

  

B-5

 



 

“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



B-6

 

  

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



B-7

 

  

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

  

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller (except that any
ARD Mortgage Loan may provide for the accrual of the portion of interest in
excess of the rate in effect prior to its related Anticipated Repayment Date).

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 



B-8

 

  

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or

 



B-9

 

  

  guarantor shall have colluded with (or, alternatively, solicited or caused to
be solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s (i)
misappropriation of rents after the occurrence of an event of default under the
Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or condemnation
awards or (B) security deposits or, alternatively, the failure of any security
deposits to be delivered to Mortgagee upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (iii) fraud or intentional material misrepresentation; (iv)
breaches of the environmental covenants in the Loan Documents; or (v) commission
of intentional material physical waste at the Mortgaged Property (but, in some
cases, only to the extent there is sufficient cash flow generated by the related
Mortgaged Property to prevent such waste).     (27)Mortgage Releases. The terms
of the related Mortgage or related Loan Documents do not provide for release of
any material portion of the Mortgaged Property from the lien of the Mortgage
except (a) a partial release, accompanied by principal repayment, of not less
than a specified percentage at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the Mortgaged Property and (ii)
the outstanding principal balance of the Mortgage Loan, (b) upon payment in full
of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d) releases
of out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof. With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x). For purposes of the preceding clause (x), for all Mortgage
Loans originated after December 6, 2010, if the fair market value of the real
property constituting such Mortgaged Property (reduced by (1) the amount of any
lien on the real property that is senior to the Mortgage Loan and (2) a
proportionate amount of any lien on the real property that is in parity with the
Mortgage Loan) after the release is not equal to at least 80% of the principal
balance of the Mortgage Loan (or related Loan Combination) outstanding after the
release, the Mortgagor is required to make a payment of principal in an amount
not less than the amount required by the REMIC Provisions.

 



B-10

 

  

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property (reduced by (1) the amount of any
lien on the real property that is senior to the Mortgage Loan and (2) a
proportionate amount of any lien on the real property that is in parity with the
Mortgage Loan) is not equal to at least 80% of the remaining principal balance
of the Mortgage Loan (or related Loan Combination).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, and as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cut-Off Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Mortgage Loan, the
related Loan Documents do not expressly waive or prohibit the Mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto; provided, however, that if TRIA or a similar or subsequent statute is
not in effect, then, provided that terrorism insurance is commercially
available, the Mortgagor under each Mortgage Loan is required to carry terrorism
insurance, but in such event the Mortgagor

 



B-11

 

  

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan

  

B-12

 



  

  

Documents and the organizational documents of the Mortgagor with respect to each
Mortgage Loan with a Cut-Off Date Principal Balance in excess of $5 million
provide that the Mortgagor is a Single-Purpose Entity, and each Mortgage Loan
with a Cut-Off Date Principal Balance of $20 million or more has a counsel’s
opinion regarding non-consolidation of the Mortgagor. For this purpose, a
“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Mortgage Loan has a Cut-Off Date Principal
Balance equal to $5 million or less, its organizational documents or the related
Loan Documents) provide substantially to the effect that it was formed or
organized solely for the purpose of owning and operating one or more of the
Mortgaged Properties securing the Mortgage Loans and prohibit it from engaging
in any business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

    (32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Mortgage Loan, the entire
principal balance outstanding on the related Anticipated Repayment Date (or on
or after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty), and if the Mortgage Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to the lesser of (A) 110% of the allocated loan amount for the real
property to be released and (B) the outstanding principal balance of the
Mortgage Loan; (iv) the Mortgagor is required to provide a certification from an
independent certified public accountant that the collateral is sufficient to
make all scheduled payments under the Mortgage Note as set forth in (iii) above,
(v) if the Mortgagor would continue to own assets in addition to the defeasance
collateral, the portion of the Mortgage Loan secured by defeasance collateral is
required to be assumed (or the Mortgagee may require such assumption) by a
Single-Purpose Entity; (vi) the Mortgagor is required to provide an opinion of
counsel that the Mortgagee has a perfected security interest in such collateral
prior to any other claim or interest; and (vii) the Mortgagor is required to pay
all rating agency fees associated with defeasance (if rating confirmation is a
specific condition

 



B-13

 

  

precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of ARD Mortgage Loans and in situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 

(b)The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or ten
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 



B-14

 

  

(d)The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

(g)The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h)The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 



B-15

 

  

(k)In the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to the ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination and, as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Loan Documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than

 



B-16

 

  

any tenants of such Mortgaged Property), nor any portion thereof, is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than A- (or the equivalent) by Moody’s Investors Service, Inc., Standard
& Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not related to
the Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental

  

B-17

 



 

  Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.     (41)Appraisal. The Mortgage File contains an
appraisal of the related Mortgaged Property with an appraisal date within six
months of the Mortgage Loan origination date, and within 12 months of the
Closing Date. The appraisal is signed by an appraiser who is a Member of the
Appraisal Institute (“MAI”) and, to the Seller’s knowledge, had no interest,
direct or indirect, in the Mortgaged Property or the Mortgagor or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan. Each appraiser has represented in
such appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-Off Date and contains all information required
by the Pooling and Servicing Agreement to be contained therein.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Loan Combination, no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18

 

  

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-19

 

  

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

[None.]

 



B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

[None.]

 



B-30-2-1

 



 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

1.700 North Sacramento Boulevard (Loan No. 17)

 

2.627 North Albany Avenue (Loan No. 18)

 



B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

Representation   Mortgage Loan   Description of Exception           (39)
Organization of Mortgagor  

700 North Sacramento Boulevard
(Loan No. 17)

 

627 North Albany Avenue
(Loan No. 18)

 

935 West Randolph Street
(Loan No. 63)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor  

Ventura Avenue Self Storage
(Loan No. 38)

 

Johnson Drive Self Storage
(Loan No. 45)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 



C-1

 

 

EXHIBIT D

FORM OF CERTIFICATE

 

FCRE REL, LLC (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of December
1, 2015 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated November 13, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated November 24, 2015 (the
“Prospectus Supplement” and, collectively with the Base Prospectus, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ,
Class C, Class D and Class X-D Certificates, nor the Offering Circular, dated
November 24, 2015 (the “Offering Circular”), relating to the offering of the
Class E, Class F, Class G, Class H and Class R Certificates, in the case of the
Prospectus, as of the date of the Prospectus Supplement or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any sub-servicers related to the Mortgage Loans,
the related Mortgaged Properties and the related Mortgagors and their respective
affiliates or omitted or omits to state therein a material fact relating to the
Seller, the Mortgage Loans, any sub-servicers related to the Mortgage Loans, the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates required to be stated therein or necessary in order to make the
statements therein relating to the Seller, the Mortgage Loans, any sub-servicers
related to the Mortgage Loans, the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, in the light of the circumstances
under which they were made, not misleading.

 



D-1

 

  

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



D-2

 



 

Certified this 8th day of December 2015. 



        FCRE REL, LLC         By:       Name:     Title:

 

D-3

 

 